ALLOWABILITY NOTICE
1.	This Allowability Notice is in response to Applicant’s RCE with Amendments and Remarks filed on 01/25/2021. As filed by Applicant: Claims 10, 15-16, and 18-21 are pending. Claims 10 and 20 are currently amended. Claim 11 has been canceled. 

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . -- The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

3.	The objection to claim 20 for informalities is withdrawn in view of Applicant’s amendments to the claim.

Continued Examination Under 37 CFR 1.114
4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/25/2021 has been entered.
 
Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on 02/23/2021 has been considered by the examiner. An initialed copy is attached.
Response to Arguments
6.	Applicant’s arguments, filed 01/25/2021, with respect to the Office’s rejection of claims 10-11, 15-16 and 18-21 under 35 U.S.C. 103 presented in the Final Rejection dated 10/26/2020, have been fully considered and are persuasive.  The prior art rejection of the claims has been withdrawn. 


Allowable Subject Matter

7.	Claims 10, 15-16 and 18-21 are allowed.

8.	The following is an examiner’s statement of reasons for allowance: After an updated search and further consideration, the instant claims are allowable over the closest related references, Dreezen (US 2014/0178671 A1), Schultz (US 5,721,323 A) and Ono (JP 2005-132854 A; citations are to its translation PDF), already of record, for the detailed reasons presented in Applicant’s Remarks filed on 01/25/2021.
As a further discussion, latent curing agents including a “mixture of epoxy compound-modified amines and urea-modified amines”, such as Fujicure FXR-1081 (see present specification at pg. 27), are known in the art. See, for example, Abe (US 2010/0221545 A1), found during an additional search, in analogous art of epoxy resin compositions. Abe para. 0038-0039: powdery, thermally latent curing agents include amine-epoxy adduct type and urea adduct types, commercial products can be used, e.g. FUJICURE FXR-1081 (amongst a laundry list of options); Abe para. 0037: ability to Abe para. 0068-0068, 0021, 0042: conductive adhesives comprising a coated conductive powder and epoxy resin as an adhesive resin. 
However, there is no reasonable motivation for one skilled in the art to have selected this specific latent curing agent and substitute it for the amine-epoxy adduct latent curing agents including imidazole groups taught by Dreezen (see para. 0054-0063: “it is essential that the amine-epoxy adduct according to the present invention comprises…nitrogen containing heterocycles… adhesive formulations can be obtained which have particularly advantageous properties”).
Further in agreement with Applicant’s arguments, the prior art does not disclose or fairly suggest the claimed “parts by mass” range for the amount of component (C), latent curing agent, as it relates to the amount of component (A), epoxy resin having two or more epoxy groups in a molecule. The prior art also fails to describe any result/effect from modifying the amount of component (C) relative to component (A), i.e. it is not recognized as a result effective variable, so there is nothing to support a prima facie case of obviousness by routine experimentation. See MPEP 2144.05.

9.	There would have been no motivation to one of ordinary skill in the art based upon the disclosures of Dreezen, Schultz, Ono and Abe, alone or in combination, to arrive at the claimed epoxy resin composition as a whole with its required combination of features, one novel element of which is a “mixture of epoxy compound-modified amines and urea-modified amines” as the latent curing agent (C).
One of ordinary skill in the art would not find the instantly claimed composition and product limitations to be obvious variants of the prior art teachings and other known  [claims 10, 15-16, 19-21] and electro-conductive adhesive comprising the same [claim 18]. 
In light of the above discussion, and the unique combination of each and every specific element stated in the claims, it is evident as to why the present claims are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katie L Hammer whose telephone number is (571)270-7342.  The examiner can normally be reached on Monday to Friday: 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application is assigned is 571-273-8300.





/KATIE L. HAMMER/Primary Examiner
Art Unit 1761                                                                                                                                                                                                        March 13, 2021